 In the Matter of PROFESSIONAL BUILDING CORPORATION, A CORPORATIONOPERATING THE MEDICAL SCIENCE BUILDINGandBUILDING SERVICEEMPLOYEES INTERNATIONAL UNION, A. F. OF L.CaseNo. R-4316.-Decided October23, 19.4Jurisdiction:office building in District of Columbia.Investigation and Certification of Representatives:existence of question : refusal-to accord petitioner recognition until certified by the Board ; prior certificationby Regional Director of a local organization, the successorship of which was amatter of dispute, held no bar; election necessary.Unit Appropriate for Collective Bargaining:building service, maintenance, andconstruction employees, including bookkeeper-cashier.Mr. Earle K. Shaave and Mr. Keith W. Blinn,for the Board.Mr. Bernard I. Nordlinger,ofWashington, D. C., for the Com-pany.Mr. Samuel Levine,ofWashington, D. C., for the A. F. of L.Mr. William J. Pohnwr,of Washington, D. C., for District 50.Miss Viola James,of counsel to the BoardCDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Building Service Employees Interna-tional Union, affiliated with American Federation of Labor, hereincalled the A.-F. of L., alleging that a question affecting commerce hadarisen concerning the representation of employees of ProfessionalBuilding Corporation, a corporation operating the Medical, Science'Building, in Washington, D. C., herein called the Company, the Na-,tional Labor Relations Board provided for an appropriate hearingupon due notice before Henry J. Kent, Trial Examiner. Said hearingwas held at Washington, D. C., on September 15, 1942. The Board,the Company, the A. F. of L. and United Construction Workers,Local 120, Division of District 50, United Mine Workers of America,herein called District 50, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examine45 N. L.R. B., No. 8.42 PROFESSIONAL BUILDING CORPORATION43,witnesses, and to introduce' evidence bearing on the issues.At thehearing the representative of District 50 moved to dismiss the petitionon the ground that it is the certified representative 1 of the employeesinvolved, herein;. and further moved (1) that certain unfair laborpractice charges 2 be reinstated and a hearing therein ordered, and (2),that the Board issue a complaint against the Company and theA. F. of L. without reference to the Regional Director, whom District50 charged had acted to District 50's prejudice.The Trial Examinerreserved ruling on the motion for the Board. For the reasons appear-_ing herein, the motion in its -entirety is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company. operates for profit,'the Medical Science Building,which is occupied primarily by doctors and dentists. From these ten-'ants the Company receives approximately $6,500 per month rentals.For use in the building, the Company purchases supplies, gas, elec-tricity, and fuel amounting to approximately $700 per month.TheCompany concedes, and we find, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED=Building'-ServiceEmployees International Union, affiliated withAmerican Federation of Labor, and United Construction Workers,,Local 120, Division of District 50, United Mine Workers of America,are labor organizations, each admitting to membership employees of,the Company. -III. THE QUESTION CONCERNING REPRESENTATION -The Company has refused to recognize the A. F. of L. unless anduntilit is certified by the Board.'On March 13,1942,United Construction Workers, Local 120, C. I. 0,herein called:Local 120,filed a petition and was certified on March 20 by the Regional Director after apay-roll check,Case No V-R-1002.On June 12, 1942,District 50 requested that theRegional Director's certification be amended by substituting District 50 for Local 120,alleging'it was the successor of Local 120The Regional Director,to whom the requestwas referred,denied it'zCase No. V-C-1501Charges were filed August 10,1942On August 31, 1942,-afterinvestigation,the Regional Director refused to issue a complaint,and so notified District50District 50 did not seek a review of the Regional Director's refusalThe request ofDistrict 50'that the charges be reinstated is not properly raised in this proceeding 44-DECISIONS OF NATIONALLABOR RELATIONSFBOARDThe- Regional Director's statement, introduced at the hearing;' in-«icates that the A. F. of L. represents a substantial'nulilberof efn--ployees in the unit it alleges to be appropriate.3---District50 claimsthat it is the successor to Local 120 and that it is,,therefore, the certified bargaining agent of the Company's employees.4Neither Local 120 nor District 50 ever negotiated a contract with theCompany.' It is not our function to pass upon the question of suc--cessorship raised by District 50, in view of the dispute between- theunions involved.However, the conflictingclaimsof the A. F. of L.and District 50 establish that there is doubt as to the identity of thelabor organization which the employees desire as their representa-tive.1Under the circumstances, we find that the certification of Local120 by the Regional Director is not a bar to a present determinationof representatives of the Company's employees in the Medical ScienceBuilding.We will, however, accord District 50 a place on the ballotin the election hereinafter directed.We find that a question affecting commerce has arisen concerningthe representation of the Company's employees in,the Medical ScienceBuilding, within the meaning of Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties agreed that all building service, maintenance, and con=struction employees constitute an appropriate unit.There are 19 em-ployees, and they include elevator operators, porters, charwomen, apainter, and Mrs. Healy, a bookkeeper-cashier.The-A. F. of L. de-sires to include Healy; District 50 desires to exclude her on they groundthat she is a supervisory employee.From the record it is apparent.that her duties are more clerical than supervisory.. We shall in-clude her.We find that all building service, maintenance, and constructionemployees, including the bookkeeper-cashier, employed by they Com-'The Regional Director reported that the A F of i, submitted 17 authorization cards,15 dated July 13, 1942, and 2 undated; that all 17 bore apparently genuine original signa-tures, and that 10 cards boie the names of peisuns on the pay roll of August 7, 1942, whichlisted 19 employees in the alleged appropriate unit.At,t1:e hearing the A F of L repre-sentative offered cards beating the navies of the 3 remaining employees of the 19 on the_pay roll4 See footnote 1INo contract was executed either before of after the petition was filed firth the Boardseeking to have District 50 substituted for Local 120The A F of t, representativetestified that dm ing the fit St part of July 1942 the Company's Employees sought A F. of L.iepieseutation, and that 15 employees signed a petition disavowing menibeisli,p in District50The A F. of L submitted this petition to the Company in one of its requests forrecoemtionSaid petition was also nitio ]need in evidence at the hearing0]fatter of Breniecr Truchinq Company,et at.andUnited Paevig and P,urhllnq SupplyWorkers, Local InCnstrialUnionNo 1221, C I0 , 44 N L R B 810;utter ofHarbison-111alkerRefracto,ies CompanyandUnitedClay Products 117orlers,Local Indus-trial Union No. 1201,etc.,44 N.L. R. B 816 PROFESSIONAL BUILDING CORPORATION45pang in the Medical Science Building, Washington, D. C., constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTA'rlvESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the- limitations and additions set forth in _ theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section '9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDiRI C -ED 'that, as part of the investigation to ascertain iepresent--atives for'the purposes of collective bargaining with PfofessiondlBuilding Corporation, a corporation operating the Medical' ScienceBuilding,Washington, D. C., an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the FrfthRegion, 'acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employees in theunit found to be appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this,Direction, including any such employees,who did not work during,,said-pay-roll period because they were ill or on vacation or, in theactive military service or training of the United States, or temporarilylaid off, but excluding any who have since quit or been discharged forcause, to determine whether; they desire to be represented by Building'Service Employees International Union, affiliated with American Fed-eration of Labor, or by United Construction Workers, Local 120; Divi-